06/24/2022
                    IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                                  Assigned on Briefs June 20, 2022

       ADAM J. ROTHBERG v. FRIDRICH & ASSOCIATES INSURANCE
                       AGENCY, INC. ET AL.

                      Appeal from the Circuit Court for Davidson County
                          No. 15C3198         Kelvin D. Jones, Judge
                          ___________________________________

                                No. M2022-00827-COA-T10B-CV
                             ___________________________________


This is an interlocutory appeal under Tennessee Supreme Court Rule 10B. We affirm the
trial court’s denial of the Appellant’s recusal motion.

     Tenn. Sup. Ct. R. 10B Interlocutory Appeal as of Right; Judgment of the Circuit
                                     Court Affirmed

ARNOLD B. GOLDIN, J., delivered the opinion of the Court, in which D. MICHAEL SWINEY,
C.J., and ANDY D. BENNETT, J., joined.

Neil M. McIntire, Nashville, Tennessee, for the appellant, Adam J. Rothberg.

Christopher W. Cardwell, A. Scott Derrick, and M. Thomas McFarland, Nashville,
Tennessee, for the appellee, Fridrich & Associates Insurance Agency, Inc.


                                    MEMORANDUM OPINION1

       In a recent Opinion, we dismissed the Appellant Adam Rothberg’s efforts to seek
interlocutory review of a recusal issue, citing a number of deficiencies regarding Mr.
Rothberg’s appellate submissions. See Rothberg v. Fridrich & Assocs. Ins. Agency, Inc.,

1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

          This Court, with the concurrence of all judges participating in the case, may affirm, reverse
          or modify the actions of the trial court by memorandum opinion when a formal opinion
          would have no precedential value. When a case is decided by memorandum opinion it
          shall be designated “MEMORANDUM OPINION”, shall not be published, and shall not
          be cited or relied on for any reason in any unrelated case.
No. M2022-00795-COA-T10B-CV, 2022 WL 2188998 (Tenn. Ct. App. June 17, 2022)
(“Rothberg I”). Mr. Rothberg has since filed the present appeal, which involves another
effort to seek interlocutory review over the same recusal issue. In support thereof, Mr.
Rothberg has submitted additional materials in an ostensible effort to correct his prior
shortcomings. As in Rothberg I, we proceed to address the appeal summarily based on Mr.
Rothberg’s submissions alone and without oral argument. See Tenn. Sup. Ct. R. 10B, §
2.05 (providing that the appellate court may act summarily on the appeal if it determines
that no answer is needed); Tenn. Sup. Ct. R. 10B, § 2.06 (providing that the accelerated
interlocutory appeal shall be decided on an expedited basis and, in the court’s discretion,
without oral argument).

         Perplexingly, although Mr. Rothberg’s submissions in this appeal responded to the
initial issue we identified in our prior Opinion (his failure to attach proper copies of certain
recusal materials from the trial court), his submissions left another of our prior concerns
wholly unaddressed. In Rothberg I, we noted in relevant part as follows:

       Mr. Rothberg’s appellate submissions are deficient in another respect.
       Indeed, littered throughout the purported trial court filings that are included,
       as well as in the petition for recusal appeal itself, are citation references to
       other trial court filings that are not included among Mr. Rothberg’s appellate
       submissions. Although Mr. Rothberg specifically directs our attention to
       these filings in partial support of his request for relief, employing a number
       of “See” and “see also” calls, it is important to stress that, in the context of
       an accelerated interlocutory appeal under Rule 10B, we cannot physically
       see something that is not provided in connection with the initiating petition.
       Again, as noted earlier, “[i]n expedited interlocutory appeals under Rule 10B,
       the only record the appellate court generally has is the record provided by the
       appellant with his or her petition.”

Rothberg I, at *2. This concern has persisted, with Mr. Rothberg again even affirmatively
representing that some of his referenced materials are not attached but “available in the
Trial Court’s file.” Our comments in Rothberg I are instructive with respect to this
explanation:

       Mr. Rothberg’s overall position on appeal obviously does not “exclusively”
       stem from these omitted filings (which appears to be an additional
       explanation on his part for their present omission), but he clearly relies on
       them throughout for support, as well as context (and did so before the trial
       court), hence the multiple “See” and “see also” references. Moreover, the
       fact that these other filings may exist in the trial court record does not
       enable us to review them in connection with the appeal if they are not
       provided to us.

                                             -2-
Id. at *2 n.3 (emphasis added).

       Even if we put this concern aside and endeavor to soldier on to reach the heart of
the appeal, we are of the opinion that no relief should issue in Mr. Rothberg’s favor. We
observe that when the trial court denied Mr. Rothberg’s recusal motion, it specifically
concluded, among other things, that Mr. Rothberg had filed his motion “for the purpose of
delaying the trial.”2 The materials provided to us provide ample support for this
conclusion.

        In Rothberg I, we stated that “Mr. Rothberg’s motion appears to have been filed on
June 10, 2022, mere days before the scheduled commencement of trial on June 21, 2022.”
Id. at *1. The materials submitted in connection with the present appeal confirm this filing
date, and the petition for recusal appeal itself signals that Mr. Rothberg was previously
aware of the allegedly disqualifying information but nonetheless waited until after
subsequent adverse rulings, and just before trial, to file his recusal motion. In relevant part,
Mr. Rothberg’s petition for recusal appeal recites that the information creating “an
untenable position for [the trial court judge] to continue to preside” was firmly determined
“weeks earlier” and that “[i]n light of that” information, “the Motion to Disqualify became
necessary.” Yet, despite being armed with knowledge of that information, Mr. Rothberg
clearly subsequently participated in court proceedings before the judge without any
objection. It was not until he later received adverse rulings, and shortly before trial, that
he sought the judge’s disqualification. Such a practice should not be countenanced, even
assuming Mr. Rothberg was not specifically animated by a desire to merely delay the trial:

        “[R]ecusal motions must be filed promptly after the facts forming the basis
        for the motion become known.” Kinard, 986 S.W.2d at 228 (citations
        omitted). “Courts frown upon the manipulation of the impartiality issue to
        gain procedural advantage and will not permit litigants to refrain from
        asserting known grounds for disqualification in order ‘to experiment with the
        court[.]’” Id. (citations omitted). “It is a well known and well accepted rule
        that a party must complain and seek relief immediately after the occurrence
        of a prejudicial event and may not silently preserve the event as an ‘ace in
        the hole’ to be used in event of an adverse decision.” Gotwald v. Gotwald,
        768 S.W.2d 689, 694 (Tenn. Ct. App. 1988) (citation omitted).

Berg v. Berg, No. M2018-01163-COA-T10B-CV, 2018 WL 3612845, at *5 (Tenn. Ct.
App. July 27, 2018).


2
 As we discussed in Rothberg I, “the trial court also noted that Mr. Rothberg complained about several
past rulings as indicative of alleged judicial bias,” referencing well-settled case law that adverse rulings,
even erroneous, numerous, and continuous, do not justify disqualification on their own. Rothberg I, at *1.

                                                   -3-
       Based on the above discussion, we conclude that Mr. Rothberg’s appeal is without
merit, and the order of the trial court is hereby affirmed.


                                                   s/ Arnold B. Goldin
                                                 ARNOLD B. GOLDIN, JUDGE




                                         -4-